DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 12/16/2021 for 17553261. Claims 1-19 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 12-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of receive, for each corresponding user of a plurality of users, a plurality of personalized images that have been provided by each corresponding user; receive, from each corresponding user, assignment of a different number to each one of the plurality of personalized images for each corresponding user; cause content to be presented associated with each one of the plurality of users, wherein the content includes a first personalized image provided by a first user, wherein the content presented is displayed concurrently with: 1) the plurality of personalized images that are associated with the corresponding user, and 2) one of the plurality of personalized images from each of a plurality of other users that have provided feedback on the content; and receive a user selection that indicates one of the plurality of images that are displayed concurrently with the presented content, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organized human activity but for the recitation of generic computer components. For example, "receiving a plurality of personalized images", "receiving assignment of a different number to each one of the plurality of personalized images", "presenting content including a personalized image with other personalized images and other user feedback", and "receiving user selection" in the context of this claim encompasses human interaction of a marketing team collecting user graphic preferences, creating feedback surveys with the graphic preferences, administering the surveys with respect to an entity, and collecting user responses from  the administered surveys. If a claim limitation, under its broadest reasonable interpretation, covers marketing activities or behaviors but for the recitation of generic computer components, then it falls within the "Certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a system, storage, processing system, hardware processor, storing the images and numbers, presenting digital content, computing devices, and storing data. The system, storage, processing system, hardware processor, and computing devices are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of electronic surveys [MPEP 2106.05(h)].
The storing the images, numbers, and data represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained images and numbers are used in the abstract human activity of presenting and receiving. The storage is recited at a high level of generality and is therefore insignificant extra-solution activity [MPEP 2106.05(g)]. Similarly, the "presentation of digital content" limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the human behavior of marketing activities of creating and administering surveys, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, storage, processing system, hardware processor, and computing devices amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The storage of the images, numbers, and data, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The "presenting" limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both of these elements are well-understood, routine and conventional. With respect to the "storage" for storing the images, numbers, and data, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d))(II), "electronic recordkeeping," and "storing and retrieving information in memory"]. With respect to the "presenting" limitation, the courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations of receiving, for each corresponding user of a plurality of users, a plurality of personalized images that have been provided by each corresponding user; receiving, from each corresponding user, assignment of a different number to each one of the plurality of personalized images; causing content to be presented associated with each one of the plurality of users, wherein the digital content presented is displayed concurrently with the plurality of personalized images that are associated with the corresponding user; receiving a user selection that indicates one of the plurality of personalized images that are displayed concurrently with the presented digital content; and calculating a calculated value based on aggregation, for the digital content that was presented, of all of the numbers that are assigned to images linked to the presented digital content, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organized human activity but for the recitation of generic computer components. For example, "receiving a plurality of personalized images", "receiving assignment of a different number to each one of the plurality of personalized images", "presenting content with the personalized images", "receiving user selection", and "calculating a calculated value based on aggregating all numbers" in the context of this claim encompasses human interaction of a marketing team collecting user graphic preferences, creating feedback surveys with the graphic preferences, administering the surveys with respect to an entity, collecting user responses from the administered surveys, and calculating feedback results. If a claim limitation, under its broadest reasonable interpretation, covers marketing activities or behaviors but for the recitation of generic computer components, then it falls within the "Certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a storage, storing the images and numbers, presenting digital content, computing devices, storing data, and incorporating the calculated value into the displayed digital content. The storage, computing devices, and incorporation limitation are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The digital content limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of electronic surveys [MPEP 2106.05(h)].
The storing the images, numbers, and data represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained images, numbers, and selections are used in the abstract human activity of presenting, receiving, and calculating. The storage is recited at a high level of generality and is therefore insignificant extra-solution activity [MPEP 2106.05(g)]. Similarly, the "presenting digital content" limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the human behavior of marketing activities of creating and administering surveys, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage and computing devices amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The storage of the images, numbers, and data, as discussed above, represents mere data gathering and is insignificant extra-solution activity. The "presenting" limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both of these elements are well-understood, routine and conventional. With respect to the "storage" for storing the images, numbers, and data, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d))(II), "electronic recordkeeping," and "storing and retrieving information in memory"]. With respect to the "presenting" limitation, the courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
The dependent claims also recite limitations of calculating a value for the content based on all linking data (claim 2), calculating an average of values assigned to each image (claims 3, 13), and unique personalized images (claim 17) that are processes that, under its broadest reasonable interpretation, cover human interaction of a marketing team calculating feedback results and collecting user graphic preferences and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including requesting images and communicating content to a requesting computing device (claims 4, 14), a camera configured to acquire images transmitted to the processing system (claims 5, 15), requesting images and communicating images (claims 6, 16), communicating images and receiving an image (claim 18) that amount to no more than mere instructions to applying the exception using generic computer components and generally linking the limitations to a technological field of use and contribute only nominally or insignificantly to the execution of the judicial exception and would not provide significantly more. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the "requesting" and "communicating" limitations, the courts have similarly found limitations directed to transmitting data, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "transmitting data over a network"] remain insignificant extra-solution activity even upon reconsideration [MPEP 2106.05(g)]. Mere instructions to apply an exception using generic computer components, linking the use of an exception to a technological field of use, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berio (US 20150032771 A1) in view of Barr (US 20070192163 A1).

As to claim 1, Berio discloses a computer system [Fig. 1, para 0029, networking system includes devices] comprising: non-transitory computer readable storage [para 0030, memory]; a processing system that includes at least one hardware processor [para 0031, processor], the processing system configured to:
receive, for [a] user of a plurality of users, a plurality of personalized images that have been provided by [the] user [para 0034, 0038, user takes photographs among network of users];
receive, from [the] user, assignment of a different [state] to each one of the plurality of personalized images for [the] user [para 0038, user associates (read: assignment) specific predefined emotions (read: different states) with captured photographs];
store, to the non-transitory computer readable storage [para 0037-0038, memory stores application software including emotion management module], the plurality of personalized images for [the] user and the assigned [state] for each one of the plurality of images, wherein each corresponding user has a different set of personalized images [para 0037-0038, module allows user to define associations between photographs to specific, predefined emotions; where different users may define personalized images for a same emotion (see different images for happy sentiments from different users in Fig. 19, para 0077)];
cause digital content to be presented on [a] computing device[] associated with each one of the plurality of users [Fig. 16A, para 0069-0070, display post (read: digital content) on user device display among network of users], wherein the digital content includes a first personalized image provided by a first user [Figs. 16A-16C, para 0038, 0071-0073, post includes emotion interface, where interface includes photograph assigned by user for specific emotion], wherein the digital content presented on [the] computing device is displayed concurrently with: 1) the plurality of personalized images that are associated with the corresponding user of the computing device, and 2) one of the plurality of personalized images from each of a plurality of other users that have provided feedback on the digital content [Figs. 16A-16C, para 0071-0073, display post with (read: concurrently) emotion interface on device display, where interface includes the option of displaying emotions with photographs previously assigned by the user (read: personalized images) and circular photographs of each user that has selected an emotion (read: feedback) for the post];
receive, from … one of the computing devices, a user selection that indicates one of the plurality of images that are displayed concurrently with the presented digital content [Fig. 16A-16D, para 0071-0073, user selects emotion including corresponding photograph of accessing user, note circular photographs indicate each user that has selected an emotion (read: feedback) for the post]; and
store, to the non-transitory computer readable storage, data that links the user selection that indicates one of the plurality of personalized images to the digital content that was presented [Fig. 16D, para 0072-0073, interface adds user-selected emotion (read: data) with corresponding user photograph to displayed post (also see storage of emotional data with specific content at para 0048)].
Berio teaches the receiving, receiving, and storing steps with a single user of a plurality of users and the presenting and receiving steps on a computing device associated with a single user [Figs. 16A-16C, para 0037-0038, 0069-0073, system stores user associations between captured photographs of the user with predefined emotions and user provides emotional feedback to a post in the form of a corresponding photograph] but does not explicitly teach performing the receiving, receiving, and storing steps for each corresponding user of a plurality of users and the presenting and receiving steps on each computing device of computing devices associated with each of the plurality of users.
However, Berio teaches where the system communicates with multiple devices associated with each of a plurality of users [Fig. 1, para 0028, 0047, users access system using client devices] and where a plurality of users are able to provide emotional feedback to posted content [Figs. 16A, 16D, 18C, para 0027, 0071-0072, 0076, displayed posts include multiple emotional feedback values from different users in the form of corresponding user photographs].
Because Berio is analogous art to the claimed invention being from a similar field of endeavor of user feedback systems, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of the system of Berio receiving images, receiving assignment, storing images, presenting content, and receiving a user selection from a single user on a computing device to provide personal feedback to posted content to each corresponding user of a plurality of users and on computing devices associated with each of the plurality of users.  One of ordinary skill would understand this would result in a system configured to "receive, for each corresponding user of a plurality of users, a plurality of personalized images that have been provided by each corresponding user; receive, from each corresponding user, assignment … to each one of the plurality of personalized images for each corresponding user; store… the plurality of personalized images for each corresponding user and the assign[ment] for each one of the plurality of images; cause digital content to be presented on computing devices associated with each one of the plurality of users; receive, from each one of the computing devices, a user selection" with a reasonable expectation of success.  One would be motivated to do so to receive a richer and systematized range of emotional feedback for analysis [Berio, para 0027].
However, Berio does not specifically disclose wherein "assignment of a different [state]" is "assignment of a different number".
Barr discloses assignment of a different number to each one of a plurality of images [Fig. 2, para 0144, 0146-0147, plurality of icons converted to numeric values].
Berio and Barr are analogous art to the claimed invention being from a similar field of endeavor of user feedback systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assignment of a state to an image as disclosed by Berio with the assignment of a number to an image as disclosed by Barr with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Berio as described above to standardize comparisons between assessment metrics [Barr, para 0028-0029].

As to claim 2, Berio discloses the computer system of claim 1, wherein the processing system is further configured to: calculate, based on all of the data that links an image to the digital content, a calculated value for the digital content [Figs. 16C, 18C, para 0048, 0061, 0072, 0076, determine most popular emotion (read: value) for specific content based on emotional sentiment (read: linking data) given to specific content, where content may be posted content and emotional sentiment are represented by photographs].

As to claim 3, Berio discloses the computer system of claim 2, wherein the calculated value is an average of values assigned to each personalized image that is linked to the digital content [Figs. 16C, 18C, para 0048, 0061, 0072, 0076, determine most popular emotion (read: average, note a most popular emotion falls under the broadest reasonable interpretation of average including any value representing the general significance of a set of values) for specific content based on emotional sentiment (read: linking data) given to specific content, where content may be posted content and emotional sentiment are represented by photographs].

As to claim 4, Berio discloses the computer system of claim 1, wherein the processing system is further configured to:
in response to a request for the digital content, retrieve each personalized image that has been linked to the digital content [Figs. 16A, 18B-18C, para 0046, 0071-0072, 0076, query database for post including associated emotional sentiment, where emotional sentiment includes user photographs of emotion]; and
communicate, to a requesting computing device, the digital content along with each personalized image that has been linked to the digital content to thereby be displayed concurrently with the digital content [Fig. 16A, 18C, para 0071-0072, 0076, provide post with associated emotional sentiment, where emotional sentiment includes captured user photographs of predefined emotion (see display of post with photographs of users whose emotions have been selected as being evoked with the post)].

As to claim 5, Berio discloses the computer system of claim 1, further comprising: the computing devices, each one of the computing devices including a camera configured to acquire at least one image that is usable as one of the plurality of personalized images that are transmitted to the processing system [para 0034, client devices include cameras used to take photographs, where taken photographs may be associated with emotion interface elements (see photographic interface elements at Figs. 16A-16C, 18C, para 0072, 0076)].

As to claim 6, Berio discloses the computer system of claim 1, wherein the processing system is further configured to:
receive, from a first computing device, a request for one of the plurality of personalized images [Figs. 16A-16B, para 0070-0072, user selects to display (read: requests) emotion user interface element with client device, where element includes a photograph], the request including a user identifier and the [state] that is assigned to one of the plurality of personalized images [Fig. 16B, para 0047, 0071-0072, application receives input for specific emotion (read: state) by user accessing application, where state is represented by a corresponding user photograph and accessing user is identified by at least a username]; and
communicate, to the first computing device, one of the plurality of personalized images that corresponds to the [state] for the user that is also associated with the user identifier [Figs. 16B-16C, para 0038, 0072, interface displays photograph corresponding to the selected emotion interface element and accessing user, note photographs associated with predefined emotions are defined per user].
However, Berio does not specifically disclose wherein "the [state]" is "the number".
Barr discloses the number [para 0144, 0147, icon represents numeric value].
Berio and Barr are analogous art to the claimed invention being from a similar field of endeavor of user feedback systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assigned emotional state as disclosed by Berio with the assigned number as disclosed by Barr with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Berio as described above to standardize comparisons between assessment metrics [Barr, para 0028-0029].

As to claim 7, Berio discloses a non-transitory computer-readable storage medium storing instructions for use with a computer system that includes at least one hardware processor, the stored instructions causing the computer system to perform operations [Fig. 2, para 0031, 0037-0038, 0084, device includes memory storing software and processor executing software] comprising:
processing, for [a] user of a plurality of users, a plurality of personalized images that have been communicated from a computing device associated with each corresponding user [Fig. 1, para 0028, 0034, 0038, user takes photographs taken by user client device among network of client devices of networked users];
storing, based on input provided from [a] computing device used by a corresponding user [para 0037-0038, memory stores application software including emotion management module], assignment of a different [state] to each one of the plurality of personalized images for each corresponding user [para 0037-0038, module allows user to define associations between photographs to specific, predefined emotions (read: state); where different users may define personalized images for a same emotion (see different images for happy sentiments from different users in Fig. 19, para 0077)];
storing, to the non-transitory computer readable storage, the plurality of personalized images for each corresponding user and the assigned [state] for each one of the plurality of personalized images, wherein each corresponding user has a different set of personalized images [para 0037-0038, module allows a user to define associations between photographs to specific, predefined emotions, where different users may define personalized images for a same emotion (see different images for happy sentiments from different users in Fig. 19, para 0077)];
causing digital content to be presented on [a] computing device[] associated with each one of the plurality of users [Fig. 16A, para 0069-0070, display post (read: digital content) on user device display among network of users], wherein the digital content presented on [a] computing device is displayed concurrently with the plurality of personalized images that are associated with the corresponding user of the computing device [Figs. 16A-16C, para 0071-0073, display post with (read: concurrently) emotion interface on device display, where interface includes the option of displaying emotions with photographs previously assigned by the user (read: personalized images)];
causing, on at least one of the computing devices that is associated with a corresponding one of the plurality of users [para 0075, 0077, system provides client device with user interface], a visual element to be displayed outside of each of the plurality of currently displayed personalized images that are associated with the corresponding user, where each visual element that is displayed varies in a number of segment counts and/or color that is based on the [state] assigned to the corresponding one of the plurality of currently displayed personalized images [Figs. 16A, 19, para 0071, 0077, display emotional sentiment photographs with circular border (read: visual element) surrounding photograph, where happy and sad sentiments have different colored borders; also note strikethrough indicates non-selected alternatives];
receiving, from … one of the computing devices, a user selection that indicates one of the plurality of personalized images that are displayed concurrently with the presented digital content [Fig. 16A-16D, para 0071-0073, user selects emotion including corresponding photograph of accessing user, note circular photographs indicate each user that has selected an emotion (read: feedback) for the post]; and
storing, to the non-transitory computer readable storage, data that links the user selection that indicates one of the plurality of personalized images to the digital content that was presented [Fig. 16D, para 0072-0073, interface adds user-selected emotion (read: data) with corresponding user photograph to displayed post (also see storage of emotional data with specific content at para 0048)].
However, Berio does not specifically disclose wherein "assignment of a different [state]" is "assignment of a different number", "the assigned [state]" is "the assigned number", and "the [state] assigned" is "the number assigned".
Barr discloses assignment of a different number to each one of a plurality of images, the assigned number to each one of the plurality of images, and the number assigned to a corresponding one of the plurality of images [Fig. 2, para 0144, 0146-0147, plurality of icons represented by respective numeric value].
Berio and Barr are analogous art to the claimed invention being from a similar field of endeavor of user feedback systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assignment of a state to an image as disclosed by Berio with the assignment of a number to an image as disclosed by Barr with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Berio as described above to standardize comparisons between assessment metrics [Barr, para 0028-0029].

As to claims 8-11, Berio and Barr, combined at least for the reasons above, disclose the non-transitory computer-readable storage medium of claim 7 comprising limitations substantially similar to those recited in claims 2-4 and 6, respectively, and are rejected under similar rationale.

As to claim 12, Berio discloses a method of providing a user with personalized images to react to digital content, the method comprising:
receiving, for [a] corresponding user of a plurality of users, a plurality of personalized images that have been provided by [the] corresponding user [para 0034, 0038, user takes photographs among network of users];
receiving, from [the] corresponding user, assignment of a different [state] to each one of the plurality of personalized images [para 0038, user associates (read: assignment) specific predefined emotions (read: different states) with captured photographs];
storing, to the non-transitory computer readable storage [para 0037-0038, memory stores application software including emotion management module], the plurality of personalized images for [the] corresponding user and the assigned [state] for each one of the plurality of personalized images [para 0037-0038, module allows user to define associations between photographs to specific, predefined emotions];
causing digital content to be presented on [a] computing device[] associated with each one of the plurality of users [Fig. 16A, para 0069-0070, display post (read: digital content) on user device display among network of users], wherein the digital content includes a first personalized image provided by a first user [Figs. 16A-16C, para 0038, 0071-0073, post includes emotion interface, where interface includes photograph assigned by user for specific emotion], wherein the digital content presented on [the] computing device is displayed concurrently with the plurality of personalized images that are associated with the corresponding user of the computing device [Figs. 16A-16C, para 0071-0073, display post with (read: concurrently) emotion interface on device display, where interface includes the option of displaying emotions with photographs previously assigned by the user (read: personalized images)];
receiving, from … one of the computing devices, a user selection that indicates one of the plurality of personalized images that are displayed concurrently with the presented digital content [Fig. 16A-16D, para 0071-0073, user selects emotion including corresponding photograph of accessing user, note circular photographs indicate each user that has selected an emotion (read: feedback) for the post];
storing, to the non-transitory computer readable storage and for [the] received user selection, data that links the user selection that indicates one of the plurality of images to the digital content that was presented [Fig. 16D, para 0072-0073, interface adds user-selected emotion (read: data) with corresponding user photograph to displayed post (also see storage of emotional data with specific content at para 0048)]; and
calculating a calculated value based on aggregation, for the digital content that was presented, of all of the [states] that are assigned to images linked to the presented digital content [Figs. 16C, 18C, para 0048, 0061, 0072, 0076, determine most popular emotion (read: value) for specific content based on emotional sentiment (read: linking data) given to specific content, where content may be posted content and emotional sentiment are represented by photographs], wherein the digital content displayed on the computing devices incorporates the calculated value [Figs. 18B-18C, para 0059-0061, 0075-0076, display popular emotional sentiment for specific map region in real time, where map region includes emotions associated with posted photographs].
Berio teaches the receiving, receiving, and storing steps with a single user of a plurality of users and the presenting, receiving, and storing steps on a computing device associated with a single user [Figs. 16A-16C, para 0037-0038, 0069-0073, system stores user associations between captured photographs of the user with predefined emotions and user provides emotional feedback to a post in the form of a corresponding photograph] but does not explicitly teach performing the receiving, receiving, and storing steps for each corresponding user of a plurality of users and the presenting and receiving steps on each computing device of computing devices associated with each of the plurality of users.
However, Berio teaches where the system communicates with multiple devices associated with each of a plurality of users [Fig. 1, para 0028, 0047, users access system using client devices] and where a plurality of users are able to provide emotional feedback to posted content [Figs. 16A, 16D, 18C, para 0027, 0071-0072, 0076, displayed posts include multiple emotional feedback values from different users in the form of corresponding user photographs].
Because Berio is analogous art to the claimed invention being from a similar field of endeavor of user feedback systems, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of the system of Berio receiving images, receiving assignment, storing images, presenting content, receiving a user selection, and storing data for the received selection from a single user on a computing device to provide personal feedback to posted content to each corresponding user of a plurality of users and on each one of the computing devices associated with each of the plurality of users.  One of ordinary skill would understand this would result in a system configured to "receiving, for each corresponding user of a plurality of users, a plurality of personalized images that have been provided by each corresponding user; receiving, from each corresponding user, assignment … for each corresponding user; store… the plurality of personalized images for each corresponding user and the assign[ment] for each one of the plurality of images; causing digital content to be presented on computing devices associated with each one of the plurality of users, wherein the digital content presented on each computing device; receiving, from each one of the computing devices, a user selection; and storing, to the non-transitory computer readable storage and for each received user selection, data" with a reasonable expectation of success.  One would be motivated to do so to receive a much richer and systematized range of emotional feedback for analysis of consumer habits, popular sentiment, and other forms of sociological study [Berio, para 0027].
However, Berio does not specifically disclose wherein "a different [state]" is "a different number", "the assigned [state]" is "the assigned number", and "all of the [states] that are assigned" is "all of the numbers that are assigned".
Barr discloses a different number to each one of a plurality of images, the assigned number for each one of a plurality of images, and all of the numbers that are assigned [Fig. 2, para 0144, 0146-0147, plurality of icons represented by respective numeric value].
Berio and Barr are analogous art to the claimed invention being from a similar field of endeavor of user feedback systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the assignment of a state to an image as disclosed by Berio with the assignment of a number to an image as disclosed by Barr with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Berio as described above to standardize comparisons between assessment metrics [Barr, para 0028-0029].

As to claims 13-16, Berio and Barr, combined at least for the reasons above, disclose the method of claim 12 comprising limitations substantially similar to those recited in claims 3-6, respectively, and are rejected under similar rationale.

As to claim 17, Berio discloses the method of claim 12, wherein each personalized image or each grouping of the plurality of personalized images are unique [para 0038, user selects specific photographs to associate with emotion, note broadest reasonable interpretation of unique includes being able to be distinguished from, thus associated photographs are unique in the sense that the specific photographs were selected among other captured photographs for association with specific individual emotions].

As to claim 18, Berio discloses the computer system of claim 1, wherein the processing system is further configured to:
communicate, to a computing device that is associated with the first user, the plurality of personalized images that are associated with the first user [Figs. 16A-16C, para 0071-0073, user client device displays post with emotion interface on device display, where interface displays emotions with photographs corresponding to the user];
receive, from the computing device that is associated with the first user, the first personalized image that has been selected, from among the plurality of personalized images that are associated with the first user, by the first user to be included with the digital content [Fig. 16C-16D, para 0070-0072, client device receives user selection of specific emotion including corresponding photograph of user (read: first personalized image) from other emotions with assigned photographs (read: plurality of personalized images) that causes selected emotion photograph to appear below post content (see resulting image in Fig. 16D)], wherein a number of the currently displayed plurality of personalized images that are associated with the corresponding user of the computing device is less than a number of plurality of personalized images that are associated with the first user [Figs. 16B-16C, para 0071-0072, emotion interface displays single emotional sentiment with corresponding photograph while other photographs have been assigned to more emotions].

As to claim 19, Berio discloses the non-transitory computer-readable storage medium of claim 7, wherein at least one visual segment outside one of the plurality of currently displayed personalized images surrounds the one of the plurality of currently displayed personalized images [Figs. 16A, 19, para 0071, 0077, display photographs with circular border (read: visual segment) surrounding photograph].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al. (US 20120035428 A1) generally teaches receiving assignments of numbers to personalized images for each of a plurality of users.
Schipper (US 20160321712 A1) generally discloses displaying digital content with user rating buttons and ratings of other users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145